Citation Nr: 1547872	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as major depressive disorder and anxiety disorder.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder, including PTSD.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to an acquired psychiatric disorder, including PTSD.

4.  Entitlement to service connection for urinary frequency, claimed as secondary to lumbar spine strain with degenerative disc disease.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar spine strain with degenerative disc disease.

6.  Entitlement to service connection for a gastrointestinal disorder, claimed as diverticulosis, to include as secondary to an acquired psychiatric disorder, including PTSD, and medication taken for service-connected disabilities.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, including PTSD; lumbar spine strain with degenerative disc disease; and medication taken for service-connected disabilities.

8.  Entitlement to service connection for a right shoulder disorder, to include as secondary to lumbar spine strain with degenerative disc disease.

9.  Entitlement to service connection for a cervical spine disorder, to include as secondary to lumbar spine strain with degenerative disc disease.

10.  Entitlement to service connection for headaches, claimed as secondary to lumbar spine strain with degenerative disc disease and a cervical spine condition.  

11.  Entitlement to an effective date earlier than April 15, 2011, for the grant of service connection for PTSD.  

12.  Entitlement to an effective date earlier than May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease, to include whether there was clear and unmistakable error (CUE) in the December 2008 rating decision that denied entitlement to service connection for a back condition.  

13.  Entitlement to an effective date earlier than May 4, 2012, for the grant of service connection for radiculopathy of the right lower extremity.  

14.  Entitlement to an effective date earlier than May 4, 2012, for the grant of service connection for radiculopathy of the left lower extremity.  

15.  Entitlement to an initial rating in excess of 70 percent for PTSD.

16.  Entitlement to an initial rating in excess of 20 percent for lumbar spine strain with degenerative disc disease.  

17.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

18.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.  

19.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Waco, Texas, currently has jurisdiction of the claims.  

A May 2012 rating decision declined to reopen a previously denied claim for service connection for major depressive disorder and anxiety disorder and denied claims for service connection for a gastrointestinal disorder, to include diverticulosis; erectile dysfunction; a sleep disorder; and fibromyalgia.  

A July 2012 rating decision granted service connection for lumbar spine strain with degenerative disc disease and radiculopathy of the right lower extremity and assigned 20 percent ratings to both effective May 4, 2012.  

A September 2012 rating decision granted service connection for PTSD and assigned a 70 percent rating effective April 15, 2011.  

A January 2013 rating decision granted service connection for radiculopathy of the left lower extremity and assigned a 20 percent rating effective May 4, 2012.  Service connection for urinary frequency, a left hip condition, right shoulder strain, cervical spine strain and degenerative disc disease, and cervicogenic headaches, and entitlement to a TDIU, was denied.  

A February 2013 rating decision determined that no revision was warranted in the December 2008 rating decision that denied entitlement to service connection for a back condition.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The claims for service connection for a gastrointestinal disorder; erectile dysfunction; a right shoulder disorder; a cervical spine disorder; and headaches, and the claims for increased ratings and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A December 2008 rating decision denied a claim of entitlement to service connection for major depressive disorder and anxiety disorder on the basis that there was no evidence of either depressive disorder or anxiety disorder during service, or symptoms of a mental disorder during service other than situational reaction and immature personality disorder; no evidence of an onset or symptom of depression or anxiety during active service; and no current evidence indicative of a causal relationship between the current disorders and service.  

2.  Additional evidence submitted since December 2008 on the issue of service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder, does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a diagnosed sleep disorder, and his complaints related to sleep have been determined to be a symptom of his service-connected PTSD, but there is no evidence that they are proximately due to or a result of his PTSD.

4.  A current diagnosis of fibromyalgia is not of record.  

5.  There is no probative evidence of record that the Veteran's complaints of urinary frequency are proximately due to or a result of his service-connected lumbar spine strain with degenerative disc disease; urinary complaints have been attributed to benign prostatic hypertrophy.  

6.  A current diagnosis of a left hip disorder is not of record, and the Veteran's complaints of left hip pain have been attributed to his already service-connected radiculopathy of the left lower extremity.

7.  The Veteran filed an original claim for service connection for PTSD in July 2007; the claim was denied in an August 2008 rating decision. 

8.  The Veteran received notice of the August 2008 rating decision on August 18, 2008; he did not appeal.

9.  The Veteran requested reconsideration of his claim in October 2008; the claim was readjudicated in a December 2008 rating decision, which continued the previous denial.  

10.  The Veteran received notice of the December 2008 rating decision on December 8, 2008; he did not appeal.

11.  The Veteran filed a claim to reopen to establish service connection for PTSD in May 2009; the RO declined to reopen the claim in a July 2009 rating decision.  

12.  The Veteran received notice of the July 2009 rating decision on July 30, 2009; he did not appeal. 

13.  The Veteran submitted a second claim to reopen the claim for service connection for PTSD that was received at the RO on April 15, 2011; in a September 2012 rating decision, the RO granted service connection for PTSD effective April 15, 2011. 

14.  The Veteran did not submit a claim for service connection for PTSD between December 8, 2009, and April 15, 2011, or between July 30, 2010, and April 15, 2011.  

15.  The Veteran filed an original claim for service connection for a back condition in October 2008; the claim was denied in a December 2008 rating decision. 

16.  The Veteran received notice of the December 2008 rating decision on December 8, 2008; he did not appeal.

17.  The Veteran submitted a claim to reopen the claim for service connection for a back that was received at the RO on May 4, 2012; in a July 2012 rating decision, the RO granted service connection for lumbar spine strain with degenerative disc disease and radiculopathy of the right lower extremity, both effective May 4, 2012; service connection for radiculopathy of the left lower extremity was granted in a January 2013 rating decision, also effective May 4, 2012.  

18.  The Veteran did not submit a claim for service connection for a back disorder between December 8, 2009, and May 4, 2012.  

19.  The Veteran has not pled a claim of CUE with specificity.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for urinary frequency have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for an effective date prior to April 15, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

7.  The criteria for an effective date prior to May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

8.  The criteria for an effective date prior to May 4, 2012, for the grant of service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

9.  The criteria for an effective date prior to May 4, 2012, for the grant of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's assertions that he is entitled to earlier effective dates for the grant of service connection for PTSD, lumbar spine strain with degenerative disc disease, and radiculopathy of the right and left lower extremities, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2011 with regard to the claims for service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder; a sleep disorder; and fibromyalgia.  This letter addressed all of the notice elements, to include those required to establish service connection on a secondary basis and those required by Kent, and was sent prior to the initial unfavorable decision by the AOJ in May 2012.  The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2012 with regard to the claims for service connection for urinary frequency and a left hip disorder.  This letter addressed all of the notice elements, to include those required to establish service connection on a secondary basis, and was sent prior to the initial unfavorable decision by the AOJ in January 2013.

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records, to include those from the Social Security Administration (SSA), have been obtained and associated with the file.  A VA examination with respect to the issue of service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder, was conducted in September 2012, and VA examinations with respect to the issues of service connection for a sleep disorder, fibromyalgia, urinary frequency, and a left hip disorder were conducted in November 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges the Veteran's attorney's argument that the VA examination conducted in conjunction with the claim to reopen to establish service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder, was inadequate.  There is no prejudice with proceeding with the examination of record as VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also acknowledges the Veteran's attorney's argument that the VA examinations conducted in conjunction with the claims to establish service connection for a sleep disorder, fibromyalgia, urinary frequency, and a left hip disorder were inadequate.  The Board disagrees, for the reasons articulated in the preceding paragraph.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims being adjudicated in this decision at this time.

Claim to Reopen

The Veteran seeks to establish service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder.  The RO declined to reopen the claim and continued the denial issued in a prior final decision.  See May 2012 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a December 2008 rating decision, the RO denied a claim of entitlement to service connection for major depressive disorder and anxiety disorder on the basis that there was no evidence the conditions were related to military service.  The RO acknowledged service treatment records showing treatment for situational reaction and immature personality disorder, but said there was no evidence of either depressive disorder or anxiety disorder during service, or symptoms of a mental disorder during service other than situational reaction and immature personality disorder.  The RO explained that situational reaction is an acute reaction as opposed to a chronic disability and personality disorder is not a service connectable disability.  The RO also specifically noted that there was no evidence of an onset or symptom of depression or anxiety during active service, and no current evidence indicative of a causal relationship between the current disorders and service.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen in May 2011, and this appeal ensues from the May 2012 rating decision issued by the Lincoln, Nebraska, RO, which declined to reopen the claim.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the RO's December 2008 denial of the claim for service connection for major depressive disorder and anxiety disorder was that there was no evidence of either depressive disorder or anxiety disorder during service, or symptoms of a mental disorder during service other than situational reaction and immature personality disorder; no evidence of an onset or symptom of depression or anxiety during active service; and no current evidence indicative of a causal relationship between the current disorders and service.  

The evidence of record before the RO in December 2008 included the Veteran's service treatment records, which show that at the time of an August 1979 entrance examination, the Veteran reported nervous trouble of any sort, but clinical evaluation of his psychiatric functioning at that time was normal and the examiner noted that the reported nervous trouble was not considered disabling.  The Veteran was seen in June 1980 for psychological treatment, at which time he reported past psychiatric treatment prior to service, including inpatient treatment, and was now requesting to see a psychologist due to difficulty coping with the Navy.  The provisional diagnosis provided was situational reaction of adult life.  A July 1980 psychology record contains an impression of immature personality.  At the time of his April 1981 discharge examination, the Veteran denied nervous trouble of any sort, depression, or excessive worry, and clinical evaluation of his psychiatric functioning was normal.  

The evidence of record before the RO in December 2008 also included post-service medical treatment records, which show the Veteran had received mental health treatment and had Axis I diagnoses of depression not otherwise specified; bipolar disorder; major depression; and recurrent, severe, major depressive disorder with psychotic features.  There was no probative evidence of record establishing that any of the Veteran's diagnosed acquired psychiatric disorders were etiologically related to service.  

The evidence added to the record since the RO's December 2008 rating decision includes a voluminous amount of mental health treatment records from both VA and private facilities, to include several admissions at Lasting Hope Recovery Center.  There is no indication that any of the diagnosed mental health disorders were linked to service.  The evidence added to the record since December 2008 also includes the Veteran's May 2011 statement in support of claim, in which he asserts that he has an acquired psychiatric disorder other than PTSD as a result of the military sexual trauma that he endured during service, that he has had trouble with drug use in the past, and that he has been treated since 2006.   See VA Form 21-4138.  It also includes a September 2012 VA initial PTSD Disability Benefits Questionnaire (DBQ), during which the Veteran was diagnosed with PTSD (for which service connection is already in effect) and the examiner determined that he did not have more than one mental disorder diagnosed.  

The evidence added to the record since the RO's December 2008 decision on the issue of service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder, was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claim for service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder, were the claim to be reopened.  This is so because there remains no probative evidence establishing that the Veteran has an acquired psychiatric disorder other than PTSD as a result of service.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder; this claim to reopen must be denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a sleep disorder and fibromyalgia, both to include as secondary to an acquired psychiatric disorder, including PTSD; for urinary frequency, claimed as secondary to lumbar spine strain with degenerative disc disease; and for a left hip disorder, to include as secondary to lumbar spine strain with degenerative disc disease.  The Board notes that it has declined to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder, such that it will only consider the claims for a sleep disorder and fibromyalgia as secondary to the service-connected PTSD.  

Service treatment records are devoid of reference to complaint of, or treatment for, problems related to sleep, fibromyalgia, the Veteran's left hip, and/or urinary frequency.  At the time of his April 1981 discharge examination, the Veteran denied swollen or painful joints; frequent or painful urination; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; and frequent trouble sleeping, and clinical evaluation of his lower extremities, genitourinary system and psychiatric functioning was normal.  See reports of medical examination and history.  

The post-service medical evidence in this case, which consists of both VA and private treatment records, is voluminous.  The Board has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

In pertinent part, the post-service evidence of record indicates that the Veteran has been seen with complaints of pain to various parts of his body.  In March 2004 he was assessed with likely musculoskeletal chest pain.  In March 2006, an Axis I diagnosis of somatoform pain; in an addendum, it was noted that a PET scan was negative and that the etiology of his pain was not suspected to have an objective source.  In September 2006, the Veteran was seen with complaint of right-sided chest pain.  In May 2007, the Veteran was assessed with joint pain, elevated creatine kinase.  That same month, the assessment was migratory arthralgias, now resolved.  A May 2007 x-ray of the right hip contained an impression of normal right hip.  There is no indication from the records that the Veteran has ever been diagnosed with fibromyalgia.  

In addition to the foregoing, the Veteran was seen in October 2008 with complaint of urinary retention and reported some difficulty with urinary hesitancy in the past.  There was no indication that he had been seen with complaints of urinary frequency.  In June 2011, an impression of insomnia was made.  The Veteran has also received treatment related to complaints of left hip pain.  

The Veteran underwent several VA DBQs in November 2012, to include a sleep apnea DBQ, a fibromyalgia DBQ, a male reproductive system conditions DBQ, and a hip and thigh conditions Disability Benefits Questionnaire (DBQ).  Each was conducted by the same examiner, who reviewed the Veteran's claims file.  The VA examiner made clear that the Veteran did not have a diagnosis of fibromyalgia or a diagnosis involving the left hip.  In regards to the left hip, the examiner explained that the Veteran did not describe a left hip joint condition but rather issues of radiculopathy associated with lumbar spine condition radiating into the left lower extremity.  The Board notes that service connection for radiculopathy of the left lower extremity has already been established.  The examiner also explained that the Veteran described symptoms related to his diagnosed urinary frequency, not otherwise specified, that were consistent with obstructive symptoms likely due to benign prostatic hypertrophy (BPH), and that there was is no evidence that the Veteran's lumbar spine condition results in neurological dysfunction at a level that is resulting in any urological dysfunction due to any nerve dysfunction caused by his service-connected lumbar spine condition.  In regards to the Veteran's assertion that he had a sleep disorder, the VA examiner explained that he does not have sleep apnea or any other diagnosed primary sleep disorder.  See also December 2012 addendum.  An examiner who had conducted a September 2012 VA initial PTSD DBQ had explained that the Veteran's reported sleep problems are a symptom of the PTSD and that he had not met the criteria for any other mental disorder (which would include any sleep disorder).  See also October 2012 addendum.  

The preponderance of the evidence of record is against the claims for service connection for fibromyalgia and a left hip disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges that the Veteran has been assessed with left hip pain.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board also acknowledges that the Veteran has submitted information regarding a possible link between fibromyalgia and PTSD.  To the extent that the Veteran is attempting to extrapolate from this literature that he has fibromyalgia as a result of his service-connected PTSD, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the absence of evidence of a current diagnosis of fibromyalgia or a disorder affecting the left hip, service connection is not warranted on either a direct or secondary basis and the claims must be denied.  See 38 C.F.R. §§ 3.303, 3.310.  

The preponderance of the evidence of record is also against the claim for service connection for a sleep disorder.  The Veteran's complaints related to sleep have been determined to be a symptom of his service-connected PTSD, and both the September 2012 and November 2012 VA examiners have made clear that the Veteran does not have a diagnosed sleep disorder.  In addition there is no evidence that the Veteran's complaints related to sleep are proximately due to or a result of his PTSD.  In the absence of evidence of a current sleep disorder diagnosis, service connection is not warranted on either a direct or secondary basis and the claim must be denied.  See Degmetich, 104 F. 3d at 1333; C.F.R. §§ 3.303, 3.310.  

Lastly, the preponderance of the evidence of record is against the claim for service connection for urinary frequency.  There is no probative evidence of record that the Veteran's complaints of urinary frequency are proximately due to or a result of his service-connected lumbar spine strain with degenerative disc disease so as to support a finding of service connection on a secondary basis.  Rather, his urinary complaints have been attributed to benign prostatic hypertrophy.  For the sake of completely addressing this claim, the Board also notes that there is no evidence that the Veteran had complaints of urinary frequency during service and no evidence that the post-service complaints or benign prostatic hypertrophy are related to service.  For these reasons, service connection is not warranted on either a direct or secondary basis and the claim must be denied.  See C.F.R. §§ 3.303, 3.310.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Earlier Effective Date Claims

The Veteran filed a claim to establish entitlement to service connection for PTSD, depression, anxiety, and anger management that was received at the RO in July 2007.  In November 2007, the Veteran indicated that he wanted to withdraw his claim.  Resumption of the claim was requested by the Veteran in July 2008.  The RO issued a rating decision in August 2008, which denied service connection for PTSD and for major depressive disorder and anxiety disorder (also claimed as depression, anxiety, and anger management).  In regards to the claim for PTSD, the RO determined that there was no complaint, treatment, or diagnosis of PTSD during military service; that the medical records following the Veteran's separation from military service did not show a clinical diagnosis of PTSD; that the evidence did not demonstrate a change in the Veteran's behavior during service that would mark the presence of a traumatic event; that during service, the Veteran was diagnosed with an immature personality disorder and situational reaction to adult life, neither of which were subject to service connected compensation; and that there was inadequate evidence that the claimed in-service stressor (military sexual trauma) occurred.  In regards to the claim for major depressive disorder and anxiety disorder (also claimed as depression, anxiety, and anger management), the RO determined that service treatment records did not show any complaint, treatment, or diagnosis of any psychological disability other than immature personality disorder and situational reaction to adult life, neither of which were subject to service connected compensation; and that there was no evidence either of these conditions occurred in or were caused by service.  

Notice of the August 2008 rating decision was sent by letter dated August 18, 2008.  The Veteran requested reconsideration.  See October 2008 VA Form 119.  In a letter dated October 28, 2008, the RO informed him that his claim was not being reconsidered as there were no grounds for reconsideration.  The claims were thereafter readjudicated in a December 2008 rating decision, which continued the previous denials.  Notice of the December 2008 rating decision was sent by letter dated December 8, 2008.  The Veteran did not appeal either the August 2008 or December 2008 rating decisions and they became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The Veteran attempted to reopen his claim for service connection for PTSD in a VA Form 21-4138 that was received on May 20, 2009.  The RO declined to reopen the claim in a July 2009 rating decision, citing that the medical evidence failed to show that the Veteran had a clinical diagnosis of PTSD and because there was still no evidence of a verifiable in-service stressful event.  Notice of the July 2009 rating decision was sent by letter dated July 30, 2009.  The Veteran did not appeal and the May 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran filed a subsequent claim to reopen on April 15, 2011.  See VA Form 21-0820.  The RO initially declined to reopen the claim in an April 2012 rating decision, and the Veteran filed a timely notice of disagreement.  Service connection was ultimately granted for PTSD in a September 2012 rating decision, which assigned a 70 percent evaluation effective April 15, 2011, the date on which the Veteran's claim to reopen had been received.

The Veteran has not provided specific argument regarding why he should be entitled to an earlier effective date for the grant of service connection for PTSD.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id; 38 C.F.R. §3.400(r) (2015).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2015).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than April 15, 2011, for the grant of service connection for PTSD.

Under the law discussed above, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2) (2015).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be April 15, 2011.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's PTSD is related to service.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) [now 38 C.F.R. § 3.400(q)(2)], which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD.

The Board acknowledges that the Veteran's first attempt to reopen his claim for service connection for PTSD, which was received on May 20, 2009, fell during the timeframe when he still had an opportunity to appeal the August 2008 denial of his original claim.  The Veteran clearly articulated, however, that he wished to reopen his claim, not that he was disagreeing with the August 2008 denial of his claim.  See VA Form 21-4138; see also 38 C.F.R. § 30.201.  Moreover, there is no indication that the Veteran submitted a claim to reopen between December 8, 2009, when the readjudicated claim following his request for reconsideration became final; and April 15, 2011, when the RO received his second claim to reopen, or between July 30, 2010, when the RO's first decision not to reopen his claim became final, and April 15, 2011, when the RO received his second claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155 (2015). 

For the foregoing reasons, the claim for entitlement to an effective date prior to April 15, 2011, for the grant of service connection for PTSD is denied.

The Board now turns to the issues of whether there is any evidence to support the assignment of an effective date earlier than May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease and radiculopathy of the right and left lower extremities.  

The Veteran filed a claim to establish entitlement to service connection for a back disorder in October 2008.  See VA Form 119.  The RO issued a rating decision in December 2008, which denied service connection for a back condition.  The RO essentially determined that although there was a record of treatment in service for the back, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  Notice of the December 2008 rating decision was sent by letter dated December 8, 2008.  The Veteran did not appeal and the December 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The Veteran filed a claim to reopen that was received on May 4, 2012, which also claimed service connection for complications associated with his back, to include radiculopathy.  See VA Form 21-4138.  Service connection was thereafter established for lumbar spine strain with degenerative disc disease and right lower extremity radiculopathy in a July 2012 rating decision, which assigned 20 percent evaluations for both effective May 4, 2012, the date on which the Veteran's claim to reopen had been received.  Service connection for left lower extremity radiculopathy was later established in a January 2013 rating decision, which assigned a 20 percent evaluation effective May 4, 2012.  

The Veteran asserts that he is entitled to an effective date earlier than May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease on the basis that CUE was committed in the December 2008 rating decision.  The Veteran essentially argues that in view of a diagnosis and several entries in his VA record showing back pain, the claim for service connection was incorrectly denied based on the VA reviewer's assessment that "current VAMC reports show no diagnosis or treatment for the back."  In support of this assertion, the Veteran points to VA treatment records printed on August 28, 2007, and December 1, 2008, which included references to "back pain," and "chronic chest and back pain w/ narcotic dependence," and an emergency room visit dated May 18, 2007, showing "a/p: 1. LBP with sciatica."  The Veteran also notes that no VA examination was conducted prior to the issuance of the December 2008 rating decision.  See August 2012 and March 2013 statements in support of claim.  No specific argument regarding why he is entitled to an effective date earlier than May 4, 2012, for the grant of service connection for radiculopathy of the right and left lower extremities has been advanced by the Veteran.  

The regulations pertaining to earlier effective dates were outlined above.  Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Veteran has not really made any specific allegation that either the correct facts were not before the RO at the time of the December 2008 rating decision, or that the law in existence at that time was misapplied.  Rather, it appears that he simply disagrees with how the facts of the case were weighed or evaluated.  The Board has reviewed the medical records relied upon by the Veteran in asserting that the RO erred in finding that there was no diagnosis or treatment for the back.  While there was treatment related to the Veteran's back, which the RO acknowledged in the December 2008 rating decision, the only assessment made in relation to the Veteran's complaints related to his back was pain.  As noted before, pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Irrespective of this determination, the Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has truly been presented here in reference to the claim for an effective date earlier than May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law). 

As noted above, the Veteran also noted that no VA examination was conducted prior to the RO's issuance of the December 2008 rating decision.  To the extent that the Veteran is arguing that VA failed to meet its duty to assist, this argument is without merit.  This is so because a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed.Cir.2002) (en banc); see also Crippen, 9 Vet. App. at (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

Given the procedural history as outlined above, the RO assigned the earliest possible effective date for its grant of the reopened claim for lumbar spine strain with degenerative disc disease, which based on the procedural history as outlined in detail above, was determined to be May 4, 2012.  See Leonard, 405 F.3d at 1333; Sears, 349 F.3d at 1326.  As the radiculopathy of the right and left lower extremities are conditions secondary to the service-connected back, it also follows that the RO assigned the earliest possible effective date for its grant of service connection for these disabilities, namely the same date as the claim to reopen the back was received.  

It has been determined that the Veteran's lumbar spine strain with degenerative disc disease is related to in-service complaints, and that the radiculopathy of the right and left lower extremities is a condition secondary to the back.  As such, service connection was established for the back on a direct basis and for the radiculopathy on a secondary basis.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for lumbar spine strain with degenerative disc disease, radiculopathy of the right lower extremity, or radiculopathy of the left lower extremity.  

In addition to the foregoing, there is no indication that the Veteran submitted a claim to reopen between December 8, 2009, when the denial of his original claim for a back condition became final, and receipt of the May 4, 2012, claim to reopen that was the basis of the grant of service connection.  See 38 C.F.R. §§ 3.151, 3.155 (2015). 

For the foregoing reasons, the claims for entitlement to an effective date prior to May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity are denied.  



ORDER

New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD, claimed as major depressive disorder and anxiety disorder.  The request to reopen this claim is denied.

Service connection for a sleep disorder is denied.

Service connection for fibromyalgia is denied.

Service connection for urinary frequency is denied.  

Service connection for a left hip disorder is denied.  

An effective date prior to April 15, 2011, for the grant of service connection for PTSD is denied.  

An effective date earlier than May 4, 2012, for the grant of service connection for lumbar spine strain with degenerative disc disease is denied.

An effective date earlier than May 4, 2012, for the grant of service connection for radiculopathy of the right lower extremity is denied.  

An effective date earlier than May 4, 2012, for the grant of service connection for radiculopathy of the left lower extremity, is denied.  



REMAND

The Veteran underwent VA examinations in conjunction with his claims for service connection for a gastrointestinal disorder and erectile dysfunction in November 2012.  After that, his attorney raised the issue of service connection for both disorders as secondary to medication taken for service-connected disabilities.  On remand, an opinion must be obtained that addresses this assertion.  

The Veteran also underwent VA examinations in conjunction with his claims for service connection for a right shoulder disorder, a cervical spine disorder, and headaches in November 2012.  The Board finds that the opinions provided in reference to these issues are not adequate as they pertain to whether service connection should be established on a direct or secondary basis.  On remand, adequate VA examinations should be conducted.  

The Veteran's service-connected disabilities were last examined in September 2012 (PTSD) and November 2012 (lumbar spine strain with degenerative disc disease and radiculopathy of the right and left lower extremities).  On remand, contemporaneous VA examinations should be scheduled.  The claim for entitlement to a TDIU is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate VA examiner regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the medication taken for the Veteran's service connected disabilities caused any gastrointestinal disorder.  

If it is determined that the medication did not cause a gastrointestinal disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the medication taken for the Veteran's service connected disabilities aggravated (i.e., caused an increase in severity of) any gastrointestinal disorder. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of gastrointestinal impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Obtain an opinion from an appropriate VA examiner regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the medication taken for the Veteran's service connected disabilities caused his erectile dysfunction.  

If it is determined that the medication did not cause erectile dysfunction, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the medication taken for the Veteran's service connected disabilities aggravated (i.e., caused an increase in severity of) his erectile dysfunction.  
The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a right shoulder disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in the electronic files) should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right shoulder disorder present had its onset during active service or is related to any in-service disease, event, or injury, to include the August 1979 service treatment record documenting a complaint of pain in the lower back with associated shooting pain in the shoulders.  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine strain with degenerative disc disease caused any right shoulder disorder? 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine strain with degenerative disc disease aggravated (i.e., caused an increase in severity of) any right shoulder disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right shoulder impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a cervical spine disorder.  The entire claims file (i.e. both the paper claims file and any medical records contained in the electronic files) should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any cervical spine disorder present had its onset during active service or is related to any in-service disease, event, or injury, to include the September 1979 service treatment record documenting that an x-ray of the cervical spine was ordered following a car accident.  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine strain with degenerative disc disease caused any cervical spine disorder? 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine strain with degenerative disc disease aggravated (i.e., caused an increase in severity of) any cervical spine disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of cervical spine impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for headaches.  The entire claims file (i.e. both the paper claims file and any medical records contained in the electronic files) should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any headache disorder present had its onset during active service or is related to any in-service disease, event, or injury, to include notations in the service treatment records dated February 1979 (complaint of headaches) and March 1980 (diagnosis of concussion following auto accident).  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine strain with degenerative disc disease caused any headache disorder? 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine strain with degenerative disc disease aggravated (i.e., caused an increase in severity of) any headache disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Schedule an appropriate VA examination to evaluate the nature and severity of the Veteran's service-connected PTSD.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale.

7.  Schedule the Veteran for a VA examination to assess the current severity of his lumbar spine strain with degenerative disc disease and radiculopathy of the right and left lower extremities.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spine strain with degenerative disc disease. 

The examiner is to report the range of motion measurements for the lumbar spine segment, in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should indicate whether the radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbar spine strain with degenerative disc disease results in moderately severe paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his lumbar spine strain with degenerative disc disease.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


